 Case 3:21-cv-00806-FLW-LHG Document 58-1 Filed 06/30/21 Page 1 of 4 PageID: 3759




OBERMAYER REBMANN MAXWELL & HIPPEL LLP
By: Steven A. Haber, Esquire      Attorneys for Amici Curiae
1120 Route 73, Suite 420          Ryan White Clinics for 340B Access,
Mount Laurel, NJ 08054-5108       Little Rivers Health Care, Inc., and
Phone: (856) 795-3300             WomenCare, Inc., dba FamilyCare
Email: steven.haber@obermayer.com Health Center


NOVO NORDISK INC. et al,
                                             UNITED STATES DISTRICT COURT
                          Plaintiffs,        FOR THE DISTRICT OF NEW JERSEY


             v.
                                             Civil Action No. 3:21-cv-00806-FLW-LHG

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES, et al.,

                          Defendants.



           CERTIFICATION OF RONALD S. CONNELLY IN SUPPORT OF
                APPLICATION FOR ADMISSION PRO HAC VICE

      Pursuant to Local Rule 101.1(c) of this Court, Ronald S. Connelly respectfully

requests admission pro hac vice for the purpose of appearing as counsel on behalf of

Ryan White Clinics For 340B Access, Little Rivers Health Care, Inc., and WomenCare,

Inc., dba FamilyCare Health Center as amicus curiae in the above-styled cause only. In

support of this motion, the undersigned states as follows.

      1.     Both myself and my firm have a relationship with amicus curiae and they

have requested that I represent them in this action.


                                             1
 Case 3:21-cv-00806-FLW-LHG Document 58-1 Filed 06/30/21 Page 2 of 4 PageID: 3760


         2.   I am associated in this matter with Steven A. Haber of Obermayer Rebmann

Maxwell & Hippel, who will act as New Jersey counsel and counsel of record for amicus

curiae, and who will receive all notices, orders, and pleadings, file all papers, enter all

appearances for parties, sign stipulations, and sign and receive payments on judgments,

decrees, or orders, and otherwise ensure compliance with the requirements of L. Civ. R.

101.1.

         3.   I certify that I am admitted to practice and in good standing (i.e., currently

authorized to practice as an attorney) in the following United States court(s) and/or state

bar associations:


    Bar                         Admission Contact
    District of Columbia Bar    2004      The District of Columbia Bar
                                          901 4th Street NW
                                          Washington, DC 20001
    Maryland State Bar          2003      Maryland State Bar Association
                                          520 W. Fayette Street
                                          Baltimore, MD 21201
    U.S. Supreme Court          2010      Clerk, Supreme Court of the U.S.
                                          One First Street NE
                                          Washington, DC 20543
    U.S. Court of Appeals for   2009      U.S. Court of Appeals for D.C. Circuit
    the D.C. Circuit                      333 Constitution Avenue NW
                                          Washington, DC 20001
    U.S. Court of Appeals for   2015      U.S. Court of Appeals for the Fourth Circuit
    the Fourth Circuit                    1100 East Main Street, Suite 501
                                          Richmond, VA 23219
    U.S. Court of Appeals for   2010      U.S. Court of Appeals for the Sixth Circuit
    the Sixth Circuit                     Potter Stewart Courthouse
                                          100 East 5th Street
                                          Cincinnati, OH 45202
    U.S. Court of Appeals for   2009      U.S. Court of Appeals for the Seventh Circuit
    the Seventh Circuit                   Everett McKinley Dirksen Courthouse
                                          219 S. Dearborn Street, Room 2722
                                          Chicago, IL 60604
    U.S. Court of Appeals for   2010      U.S. Court of Appeals for the Ninth Circuit
    the Ninth Circuit                     95 Seventh Street, San Francisco, CA 94103
                                                2
 Case 3:21-cv-00806-FLW-LHG Document 58-1 Filed 06/30/21 Page 3 of 4 PageID: 3761


    Bar                           Admission Contact
    U.S. District Court for the   2005      U.S. District Court for DC
    District of Columbia                    333 Constitution Avenue, NW
                                            Washington, DC 20001
    U.S. District Court for       2009      U.S. District court for Eastern District of Michigan
    Eastern District of                     Clerk’s Office
    Michigan                                Theodore Levin U.S. Courthouse
                                            231 W. Lafayette Boulevard, Room 599
                                            Detroit, MI 48226

      4.       I certify that no disciplinary proceedings are pending against me in any

jurisdiction and no discipline has previously been imposed on me in any jurisdiction.

      5.       I understand that, upon my admission pro hac vice, I will be within the

disciplinary jurisdiction of this Court, and I agree to abide by the Rules of the United

States District Court for the District of New Jersey.

      6.       I further agree to make a payment of $150.00 to the Clerk of the United

States District Court, in accordance with Local Civil Rule 101.1(c)(3); to take no fee in

any tort case in excess of New Jersey Court Rule 1:21-7 governing contingent fees; to

arrange with the New Jersey Lawyers’ Fund for Client Protection for payment of annual

fee, in accordance with New Jersey Court Rule 1:28-2(a); to notify this Court promptly of

the institution of any disciplinary proceedings against me in any jurisdiction; and to

otherwise comply with the requirements of Local Civil Rule 101.1(c).

      7.       As required by Local Civil Rule 101.1(d), I will strictly observe the dates

fixed for scheduling conferences, motions, pretrial conferences, trials, or any other

proceedings.




                                                  3
 Case 3:21-cv-00806-FLW-LHG Document 58-1 Filed 06/30/21 Page 4 of 4 PageID: 3762


I hereby certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.




      WHEREFORE, the undersigned counsel respectfully requests that this Court enter

an Order granting leave to appear pro hac vice for purposes of this cause only.



Dated:      June 30, 2021             Respectfully submitted,

                                      /s/Ronald S. Connelly
                                      Ronald S. Connelly
                                      D.C. Bar No. 488298
                                      Powers Pyles Sutter & Verville, PC
                                      1501 M Street NW
                                      Seventh Floor
                                      Washington, DC 20005
                                      202-872-6762 (Office)
                                      202-785-1756 (Facsimile)
                                      Ron.Connelly@PowersLaw.com




                                            4
